Citation Nr: 1210462	
Decision Date: 03/21/12    Archive Date: 03/30/12

DOCKET NO.  10-10 337	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for a sleep disorder.

2.  Entitlement to disability rating in excess of 10 percent for hemorrhoids and anal fissures.  

3.  Entitlement to disability rating in excess of 20 percent for postoperative impingement syndrome with osteophytes of the right shoulder.

4.  Entitlement to disability rating in excess of 10 percent for medial meniscus tear of the right knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant, Spouse


ATTORNEY FOR THE BOARD

J. Meawad, Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran served on active duty from May 1970 to November 1970 and from January 1975 to July 1996.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In January 2012, the Veteran was afforded a Board hearing.  

The Veteran's right knee claim is addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a January 2006 decision, the Board denied service connection for a sleep disorder.

2.  Evidence relevant to the Veteran's claim received since January 2006, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim; is not cumulative or redundant of the evidence previously considered and raises a reasonable possibility of substantiating the claim.

3.  The Veteran's sleep apnea had its onset during active service.

4.  The Veteran's hemorrhoids and anal fissures require the wearing of pads due to leakage.

5.  The Veteran is right-hand dominant.

6.  Resolving all doubt in the Veteran's favor, the Veteran's right shoulder postoperative impingement syndrome with osteophytes is manifested by limitation of motion of the arm to midway between the side and shoulder.


CONCLUSIONS OF LAW

1.  The January 2006 Board decision denying the claim for service connection for a sleep disorder is final.  38 U.S.C.A. § 7103(a) (West 2002), 38 C.F.R. § 20.1100 (2011).

2.  The evidence relevant to the claim for service connection for a sleep disorder received since the last final decision is new and material; thus, the claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011).

3.  Sleep apnea was incurred in service.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 2002), 38 C.F.R. §§ 3.102, 3.303 (2011).

4.  The criteria for a 30 percent rating for hemorrhoids and anal fissures are met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.114, Diagnostic Code 7335 (2011).

5.  The criteria for an evaluation of 30 percent disabling for postoperative impingement syndrome with osteophytes of the right shoulder have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.7, 4.71a, Diagnostic Code 5201 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

In this decision, the Board reopens the Veteran's sleep disorder claim and grants service connection for the disability.  In addition, the Board is granting in full the benefit for hemorrhoids and anal fissures and postoperative impingement syndrome with osteophytes of the right shoulder sought on appeal.  As such, no discussion of VA's duty to notify and assist is necessary.

II.  Service connection

If new and material evidence is presented or secured with respect to a claim that has been disallowed, VA must reopen the claim and review its former disposition.  38 U.S.C.A. § 5108.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In determining whether evidence is "new and material," the credibility of the new evidence must be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273 (1996). 

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  Moreover, in determining whether this low threshold is met, consideration need not be limited to consideration of whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  

The Veteran was denied service connection for a sleep disorder by the Board in January 2006 on the basis that there was not competent evidence showing that he had a current disability or, if a sleep disorder was assumed, linking the disability to service.  That decision is final.  38 U.S.C.A. § 7103(a); 38 C.F.R. § 20.1100.

The Veteran filed a claim to reopen in October 2007.  Following a careful review of the evidence of record, the Board finds that evidence has been submitted following the Board's January 2006 decision is sufficient to reopen the Veteran's claim for service connection as it is "new" within the meaning of 38 C.F.R. § 3.156.  This evidence includes VA treatment records with sleep studies showing that the Veteran has been diagnosed as having obstructive sleep apnea and that he has been snoring since service.  In addition, the new evidence also contains a January 2012 hearing transcript in which the Veteran testified having sleeping problems during and since service.  The Board further finds that this evidence is material as it raises a reasonable possibility of substantiating the claim since it demonstrates that the Veteran currently has sleep apnea and the existence of the Veteran's sleeping problems since separation.  As new and material evidence has been presented, the claim is reopened.  

The Board will now address the issue of entitlement to service connection for a sleep disorder on the merits.  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  The second and third elements may be established by showing continuity of symptomatology.  Continuity of symptomatology may be shown by demonstrating "(1) that a condition was 'noted' during service or any applicable presumption period; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see also Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson, 581 F.3d at 1316; Jandreau, 492 F.3d at 1376-77.  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, 492 F.3d at 1376-77.

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).

After a careful review of the evidence of record, the Board finds that service connection is warranted for sleep apnea.  

Service treatment records reveal reports of snoring.  See treatment reports dated December 1981 and January 1985.  On separation examination in April 1996, there was no report of a sleep disorder; however, the Veteran indicated on he had frequent trouble sleeping on his report of medical history.  

Post-service VA treatment records show a diagnosis of sleep apnea in July 1997 and treatment in October 1997, finding that the Veteran had a history of sleep loss due to shoulder pain.  During treatment in June 2003, the Veteran complained of insomnia.  In October 2007, the Veteran was treated for symptoms of sleep apnea.  The Veteran and his wife stated that he snored for the past 13 years and his wife reported that he would have leg jerks and snorted a lot while sleeping, which would wake him up at times.  The Veteran stated that he felt tired upon awakening as if he did not get any sleep.  In November 2007, the Veteran underwent a sleep study and was diagnosed as having obstructive sleep apnea.  

During the January 2012 hearing, the Veteran stated that his problems with sleeping began in service and continued since service.  His wife and ex-wife told him that he would snore and sometimes stop breathing.  

Based on the record, a current disability has been established as the Veteran has been diagnosed as having obstructive sleep apnea.  The Board notes that the Veteran's statements are competent to establish that he has readily identifiable symptoms such as problems sleeping.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (lay testimony is competent to establish the presence of observable symptoms).  Here, the Veteran provided competent and credible testimony that his problems sleeping first manifested during service and continued since that time.  

The Board finds the Veteran's account of having sleep problems since service both competent and credible.  Thus, the evidence demonstrates that the Veteran's sleep apnea began during service and he had continuity of symptoms after discharge, which is supported by post-service treatment records beginning in July 1997, within the year following separation.  In light of the foregoing, the Board finds that the evidence supports a grant of service connection for sleep apnea.  

III.  Increased rating

Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Separate diagnostic codes identify the various disabilities.  Id.  It is necessary to evaluate the disability from the point of view of the veteran working or seeking work, 38 C.F.R. § 4.2, and to resolve any doubt regarding the extent of the disability in the veteran's favor.  38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. §§ 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  

While the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  Where an increase in the disability rating is at issue, the present level of the veteran's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

In determining the disability evaluation, VA has a duty to acknowledge and consider all regulations, which are potentially applicable, based upon the assertions and issues raised in the record and to explain the reasons and bases for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

A. Hemorrhoids and anal fissure

The Veteran is claiming that a higher rating is warranted for service-connected hemorrhoids and anal fissures.  The Veteran was granted service connection for postoperative hemorrhoids and anal fissures in January 1997 and was assigned a noncompensable disability rating.  In April 1998, the noncompensable rating was continued.  In a March 2004 rating decision, the disability rating was increased to 10 percent effective February 10, 2004.  In a decision dated January 2006, the Board denied the Veteran's claim for an increased rating.

The Veteran's hemorrhoids and anal fissures disability is rated under Diagnostic Code 7335.  Diagnostic Code 7335 provides that fistula in ano (or anal fistula) is rated as for impairment of sphincter control under Diagnostic Code 7332.  38 C.F.R. § 4.114, Diagnostic Code 7335.  Diagnostic Code 7332 provides a zero percent rating for healed rectum and anus or slight impairment of sphincter control without leakage.  A 10 percent rating is assigned for constant slight impairment of sphincter control or occasional moderate leakage.  A 30 percent rating is assigned for occasional involuntary bowel movements or impairment of sphincter control necessitating the wearing of a pad.  A 60 percent rating is assigned for extensive leakage due to impairment of sphincter control and fairly frequent involuntary bowel movements.  A maximum 100 percent rating is assigned under Diagnostic Code 7332 for complete loss of sphincter control.  38 C.F.R. § 4.114, Diagnostic Code 7332.

Following a careful review of the record, the Board finds that a 30 percent disability rating, but no higher, is warranted for the Veteran's hemorrhoids and anal fissures.  During the December 2007 VA examination, the Veteran complained of anal itching, burning, and occasional pain and small amounts of blood following a bowel movement.  He also reported having a history of small amounts of fecal leakage requiring the use of three absorbent pads per day since having surgery to repair an anal fissure in 1990.  During the January 2012 hearing, the Veteran stated that he had to constantly wear pads as he has had occasional episodes where he did not have control.  The Veteran's statements are competent to establish that he has readily identifiable symptoms such as fecal leakage.  See Barr, 21 Vet. App. 303.  The Board finds that the criteria for a 30 percent rating is met as the evidence shows that the Veteran's disability require him to wear pads due to fecal leakage.  

The Veteran stated during the January 2012 hearing that he would be satisfied with a 30 percent disability rating.  As such, the issue of whether the criteria for a 60 percent disability rating are met need not be addressed.  

B. Right shoulder disability 

The Veteran is also claiming that a higher rating is warranted for service-connected postoperative impingement syndrome with osteophytes of the right shoulder.  The Veteran was granted service connection for postoperative impingement syndrome with osteophytes of the right shoulder in January 1997 and was assigned a 10 percent disability rating.  In April 1998 and May 2003 rating decisions, the 10 percent rating was continued.  In the December 2008 rating decision on appeal, the disability rating was increased to 20 percent effective October 30, 2008.  In a March 2010 rating decision, the effective date of the 20 percent disability rating was changed to October 30, 2007 based on a finding of clear and unmistakable error.  

The Veteran's right shoulder impingement syndrome is evaluated under 38 C.F.R. § 4.71a, Diagnostic Code 5201.  Diagnostic Code 5201 contemplates disabilities of the shoulder and arm and provides a 20 percent rating for limitation of motion of the major arm at shoulder level.  A rating of 30 percent is assigned for limitation of motion of the major arm midway between side and shoulder level.  A rating of 40 percent is assigned for limitation of motion of the major arm to 25 degrees from the side.  Normal range of motion of the shoulder is as follows: forward elevation (flexion) to 180 degrees; abduction to 180 degrees; internal rotation to 90 degrees; and external rotation to 90 degrees.  38 C.F.R. § 4.71a, Plate I.

Ratings for functional impairment of the upper extremities depend on which extremity is the major extremity, i.e., the one predominantly used by the individual.  Only one extremity is considered to be major and a person is presumed to be right-handed unless there is evidence of left-handedness.  38 C.F.R. § 4.69.  Upon examination in December 2007 the Veteran was reported to be right hand dominant.  Thus, the rating for the right shoulder is to be made on the basis of the right upper extremity being the minor extremity.

During the December 2007 VA examination, the Veteran complained of having constant dull pain in the right shoulder with increased pain when laying on the right side, throwing motions, repetitive movement, and overhead lifting.  Range of motion testing revealed flexion of 0 to 160 degrees, abduction of 0 to 105 degrees, and internal and external rotation of 0 to 80 degrees.  Pain was noted at 160 degrees flexion and 105 degrees abduction.  The examiner found no additional limitations due to pain, pain on repetitive use, pain during flare-ups, fatigue, weakness, lack of endurance, and incoordination.  The examiner stated that he was unable to estimate additional limitation due to flare-ups without resorting to mere speculation.

During the January 2012 hearing, the Veteran stated that he had loss of range of motion due to pain and he demonstrated that he could only raise his arm midway between his side and shoulder level.  He also complained of having spasms in the back and around the shoulder area.

The Board finds that entitlement to an evaluation of 30 percent disabling, and no higher, is warranted for postoperative impingement syndrome with osteophytes of the right shoulder.  Although the December 2007 VA examination report revealed minimal limitation of motion and no additional limitations due to pain, pain on repetitive use, pain during flare-ups, fatigue, weakness, lack of endurance, and incoordination, the examiner indicated that flare-ups were not considered.  The Veteran did describe during that examination having constant dull pain in the right shoulder with increased pain when laying on the right side, throwing motions, repetitive movement, and overhead lifting.  In addition, he demonstrated during the January 2012 hearing that his motion was limited to midway between his side and shoulder level.  The Board finds that the Veteran's reports of pain with motion and limitation of motion of the right shoulder competent and credible and support a finding that his right shoulder symptoms more nearly approximate the criteria for a 30 percent evaluation.  

The Veteran stated during the January 2012 hearing that he would be satisfied with a 30 percent disability rating.  As such, the issue of whether the criteria for a 40 percent disability rating are met need not be addressed.  

In light of Hart v. Mansfield, the Board has considered whether a staged rating is appropriate at any time during the entire period under consideration.  However, the Board finds that the Veteran's hemorrhoids and anal fissures and postoperative impingement syndrome with osteophytes of the right shoulder remained relatively constant throughout the course of the period on appeal and at no point were more disabling than reflected by the 30 percent evaluation granted for each disability.  As such staged ratings are not warranted.

ORDER

Service connection for sleep apnea is granted.

Entitlement to a 30 percent rating for hemorrhoids and anal fissures is granted, subject to the laws and regulations governing the payment of monetary benefits.

Entitlement to a 30 percent rating for postoperative impingement syndrome with osteophytes of the right shoulder is granted, subject to the laws and regulations governing the payment of monetary benefits.


REMAND

During the January 2012 hearing, the Veteran stated that the Veteran's service-connected right knee medial meniscus tear continued to worsen, warranting a higher evaluation.  The Veteran described having instability in his right knee.  Where the Veteran claims a disability is worse than when originally rated, and the available evidence is too old to adequately evaluate the state of the condition, VA must provide a new examination.  See Snuffer v. Gober, 10 Vet. App. 400 (1997).  Given the Veteran's testimony that his service-connected right knee disability is worse and the fact that the most recent VA examination was conducted in December 2007, a new examination is necessary to assess the current severity of the Veteran's claim.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Notify the Veteran that he may submit lay statements from individuals describing fully the various symptoms resulting from his service-connected right knee, and the impact of these symptoms on his ability or inability to work.  The Veteran should be provided a reasonable amount of time to submit this lay evidence.

2.  Contact the Veteran and obtain the names and addresses of all medical care providers who treated the Veteran for the claimed right knee disability.  After securing the necessary release, obtain these records, including any VA treatment records.  If these records are not available, a negative reply is required.

3.  After completion of the above development, schedule the Veteran for a VA examination to determine the nature, extent and severity of his right knee disability.  The claims folder should be made available to and reviewed by the examiner.  All indicated tests should be performed.  

Provide the range of motion of the right knee in degrees and indicate whether there is objective evidence of pain on motion.  Also indicate whether the right knee exhibits weakened movement, excess fatigability, or incoordination during flare ups or upon repetitive use.  If feasible, this determination should be expressed in terms of the degree of additional range of motion lost.

Also indicate whether there is evidence of recurrent subluxation or lateral instability of the right knee.  All right knee pathology should be noted and the examiner should describe the extent and severity of the Veteran's right knee disability.  

The examiner is also asked to comment on the impact of the claimed increase in severity of the Veteran's right knee disability, if any, on his employment and activities of daily life.  A complete rationale for any opinion expressed shall be provided.

4.  Then readjudicate the Veteran's claim on appeal with application of all appropriate laws and regulations and consideration of any additional information obtained.  If the decision with respect to the claim remains adverse to the appellant, he and his representative should be furnished a supplemental statement of the case and afforded a reasonable period of time within which to respond thereto.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


